Citation Nr: 0214073	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for disability of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	William K. Randolph, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active duty service from March 1981 to 
February 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim of 
entitlement to service connection for lumbar sprain.  The 
veteran appealed, and in April 2002, the Board ordered 
additional development of the claim.  


FINDING OF FACT

The veteran does not have lumbar spine disability that is 
related to her active duty service.


CONCLUSION OF LAW

Chronic lumbar spine disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C. §§ 5102 and 5103 
(West Supp. 2002).  The appellant was notified in the RO's 
April 2000 decision that the evidence did not show that the 
criteria had been met for service connection for lumbar 
strain.  She was again notified of the criteria required for 
service connection in the October 2000 statement of the case 
(SOC), a February 2001 supplemental statement of the case 
(SSOC), and a letter from the RO, dated in August 2001.  
Therefore, the rating decision, as well as the SOC, SSOC and 
August 2001 letter, informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, the 
SOC and the SSOC sent to the appellant informed her of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, in July 2002, the 
Board requested that the veteran be scheduled for an 
examination, to include an etiological opinion, as 
appropriate.  That same month, the RO notified the veteran 
that it had scheduled her for an examination.  However, the 
veteran failed to report, and she has not requested that her 
examination be rescheduled.  Accordingly, further development 
in the form of an examination and/or an opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 3.159(c)(4), 3.655.  In August 2001, the RO sent 
the veteran a letter notifying her of the provisions of the 
VCAA, and that VA would request any identified relevant 
medical records or opinions.  There is no record of a reply 
that is responsive to this letter.  In addition, in April 
2002, the RO notified the veteran that she had 90 days in 
which to submit any additional evidence in support of her 
claim.  However, no additional evidence was submitted.  The 
Board therefore finds that VA has complied with its duty to 
notify the appellant of her duties to obtain evidence.  See 
Quartuccio v. Prinicipi, No. 01- 997 (U. S. Vet. App. June 
19, 2002).  Furthermore, the RO has obtained service medical 
records and VA and non-VA treatment reports, as well as 
records from the Social Security Administration.  The veteran 
has not asserted that any relevant evidence has not been 
associated with the claims file, or that any additional 
development is required.  Based on the foregoing, the Board 
finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
these claims.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


II.  Service Connection

The veteran's service medical records show that in December 
1981, she was hospitalized for two days with low back pain 
after a heavy object fell on her.  X-rays were negative for a 
fracture.  The diagnosis was strained and contused lumbar 
area with low back pain.  A February 1982 report shows that 
she reported occasional back pain with heavy lifting, but no 
neurological symptoms, and that she was returned to full duty 
with "no follow up indicated."  In March 1982, she was 
hospitalized about four days after she reported pain on heavy 
lifting (filling sandbags).  X-rays were negative.  The 
diagnosis was lumbar strain.  She was released to light duty 
for 7 days and was given a back brace.  A March 1982 report 
notes that a bone scan revealed a fracture at L4.  However, 
no such bone scan report is of record, and a June 1982 report 
indicates that a bone scan, and an X-ray, were negative.  The 
veteran apparently received follow-up treatment, to include 
physical therapy, with essentially ongoing complaints of low 
back pain, through June 1982.  The veteran's separation 
examination report, dated in November 1982, notes "occas low 
back pain, but no complications."  In report of medical 
history, she indicated she had recurrent back pain.

As for the post-service medical evidence, it consists of 
private treatment reports, VA and records from the Social 
Security Administration (SSA) (the Board notes that the 
origin of some of the private health care reports is 
unclear).  Reports, apparently from Dr. H. Barham (which 
include reports from several other private health care 
providers), dated between 1962 and 1996, show that the 
veteran was treated for low back pain on one occasion in 
1985.  

Reports from private health care providers, dated between 
1994 and 1996, include a report from a private hospital 
(apparently Memorial Hospital), dated August 2, 1994.  This 
report shows that the veteran presented at the emergency room 
with multiple pains after she was involved in a motor vehicle 
accident (MVA).   X-rays of the lumbar spine were negative.  

Reports from Dr. Barham show that she began receiving 
chiropractic care in late 1994 for spinal complaints, with 
diagnoses of lumbar facet syndrome and brachial radiculitis.    

Reports from the SSA show that that in July 1997, the SSA 
determined that the veteran was disabled as of August 1, 
1994, due to conditions that included "lumbosacral 
strain/sprain syndrome."  The SSA's medical evidence 
included an October 1994 magnetic resonance imaging (MRI) 
study of the lumbar spine, which was normal.  The records 
show ongoing treatment for complaints that included back 
pain, with diagnoses that included lumbosacral strain/strain 
syndrome, thoracic sprain/strain syndrome, cervical 
strain/sprain syndrome, gluteal myofascial pain syndrome, 
fibromyalgia and chronic pain syndrome.      

The Board finds that the veteran does not have a lumbar spine 
disorder that is related to her service.  While it is clear 
that the veteran sustained a lumbar injury in December 1981, 
with follow-up treatment through June 1982, this condition 
appears to have resolved, as evidenced by the lack of 
treatment during her last five months of service, the lack of 
X-ray or other evidence of a fracture or other lumbar spine 
pathology during service, and the notation in the November 
1982 separation examination report that she had occasional 
low back pain, but no complications.  The separation report 
does not show a diagnosis for the lumbar spine.  The Board 
further notes that, to the extent the veteran has asserted 
that she fractured her spine during service, a fracture of 
the spine has never been verified by X-ray or MRI.  In 
addition, the first post-service medical evidence of a 
chronic low back disorder is contained in private hospital 
reports dated in August 1994 (the veteran's singular 
treatment for back pain by Dr. Barham in 1985 did not result 
in a diagnosis).  These reports come about 12 years after 
separation from service, and this lengthy period without 
evidence of the claimed condition weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
Board further points out that, with the exception of one 
treatment for back pain by Dr. Barham in 1985, all of the 
veteran's treatment and diagnoses for lumbar spine symptoms 
are dated on or after her August 1994 MVA.  Finally, there is 
no competent evidence of a nexus between a lumbar spine 
disorder and the veteran's service.  In this regard, the 
Board recently attempted to obtain an etiological opinion but 
as the veteran failed to report for her August 2002 
examination, the claim has been decided on the evidence of 
record.  38 C.F.R. § 3.655(b).  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

In reaching this decision, the Board has considered the 
notations in a report from the Semmes Murphey Clinic, dated 
in September 1994, of "diffuse myofascial pain secondary to 
motor vehicle accident superimposed upon some chronic spinal 
pain problems," as well as a May 1996 report from Dr. 
Neblett, which contains a diagnosis of "Chronic low back 
pain, status post fracture of L4 and L5 at age 18, treated 
nonsurgically."  However, the probative value of these 
notations is greatly weakened by the fact that they appear to 
be no more than "by history," as neither of them are shown 
to have been based on a review of the veteran's claims file, 
or any other detailed and reliable medical history.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  The Board further notes that 
they are unaccompanied by a rationalized explanation or 
citation to clinical findings.  The Board therefore finds 
that the probative value of this evidence is outweighed by 
the contrary evidence of record, and that service connection 
for lumbosacral strain is not warranted.   

The Board has considered the veteran's written testimony 
submitted in support of her argument that she has a lumbar 
spine disorder that should be service connected.  Her 
statements are not competent evidence of a nexus between the 
claimed condition and her service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for lumbar spine disability is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

